Woods, J.,
delivered the opinion of the court.
The decisive question in the case is, was Mauldin, the agent of the appellant at Water Valley, authorized to receive the notice of the assignment of the claim sued on from Cross to *668appellees? From Mauldin’s own evidence it is clear that, under orders from his superiors, he had, for ten years prior to the assignment and notice to him in this case, uniformly received all notices of such assignments, and wired the. fact to the railway superintendent for his information and action. This was his duty, under orders from his superiors, and this he performed in the present case. It was the province of the superintendent to notify the paymaster, but in the case at bar the paymaster was not notified for two days after the assignment, and after he had answered, for his company, as garnishee in the Tennessee suits, acknowledging present indebtedness to Cross, the assignor! But this answer of the paymaster in the Tennessee suits was made two days after the notice of the assignment had been given Mauldin, the agent at Water Valley.
This brief statement can surely leave no room for disputation as to Mauldin’s authority to receive the notice of the assignment, or as to the liability of the company to Cross’ assignees, the appellees in the case at bar.
This view disposes of the- whole case. There is no question as to the force and effect of the Tennessee judgments involved. The appellees are not assailing those judgments. It is the appellant seeking to shelter' itself from liability to these appellees by showing it has paid the debt assigned, and notice of which was given in time to appellant, because of judgments rendered against it in attachment and garnishment proceedings had in the courts of a sister state. Those judgments are unassailable, but they were the product of the inexcusable negligence of the railway company’s officials in answering and acknowledging an indebtedness, in the Tennessee litigation, when, in fact, as the company knew, [if its officials had paid proper heed to the notice of Cross’ assignment to appellees of the claim now sued on] it had no funds of Cross’ in its hands, and was not indebted to him at all at the time of making its answer as garnishee.
The agency of Mauldin, his authority to receive the notice *669given him of the assignment by Cross to Bryant & Shakelford, is perfectly shown by Mauldin’s unchallenged evidence, and the right to a recovery naturally follows.

Affirmed.